Citation Nr: 9925285	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  96-27 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral pes 
planus, currently rated 50 percent disabling on an 
extraschedular basis.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1943 to 
February 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating action by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, Regional Office (RO), which denied the veteran 
entitlement to a total rating based on individual 
unemployability and found that his service-connected pes 
planus did not warrant extraschedular consideration.

This case was previously before the Board in March 1999, at 
which time it was remanded to the RO for further development.  
The case has since been returned to the Board and is now 
ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO.

2.  The veteran's bilateral pes planus is manifested by 
hallux valgus deformities, multiple calluses, severe pain and 
degenerative changes; the disorder is not productive of more 
than pronounced impairment.

3.  The veteran's bilateral pes planus does not present such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.

4.  The veteran's service-connected foot disability does not 
render him unable to secure and follow a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for bilateral pes planus have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321(b), 4.1, 
4.2, 4.7 and Part 4, Diagnostic Code 5276 (1998).

2.  The criteria for an award of a total disability rating 
for compensation purposes, based on individual 
unemployability due to service-connected disabilities, have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran has submitted 
evidence sufficient to justify a belief that his claims are 
well grounded.  38 U.S.C.A. § 5107(a) and Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  With respect to these 
claims, all relevant evidence has been fully developed and, 
therefore, the VA's duty to assist the veteran has been 
satisfied.  Id.  

Factual Background

Service connection was established for the veteran's 
bilateral foot disability by a Board decision in April 1953, 
which found that the evidence of record disclosed that the 
veteran's bilateral weak feet condition was aggravated by his 
military service.

The RO by a July 1953 rating decision effectuated a grant of 
service connection and this disability was characterized as 
bilateral pes planus with callus formation and hallux valgus.  
A 30 percent disability evaluation was assigned based on 
contemporaneous VA examination, which noted that the 
veteran's feet showed marked pronation, flattened arches, 
moderate hallux valgus and multiple painful callus 
formations.

In a July 1961 rating decision an evaluation of 50 percent 
was assigned for the disability following VA hospitalization 
in April 1961 significant for findings of very painful 
calluses about the head of the fifth metatarsal with a hard 
horny callus under the big toe of the left foot and bilateral 
hallux valgus and resulting in surgical resection.

Clinical evidence in connection with the veteran's current 
claim includes VA and private outpatient treatment records 
compiled between January 1991 and January 1995 which show 
that the veteran was evaluated and treated, beginning in 
December 1993, by a private physician for a painful 
intertriginous corn in the first web space.  He underwent 
removal of the offending bone, which was causing his problem.  
He received follow-up evaluation and treatment in January 
1995 for complaints of recurring calcaneus pain and bony 
spurs.  He was noted to have painful hallux valgus for 
several years and to use special wide sole boots.  Physical 
examination in January 1995 noted hallux valgus with medial 
joint tenderness.  The metatarsophalangeal joint was tender 
on flexion and extension.  The joint was relatively rigid.  
There was associated second hammertoe.  An X-ray of the 
veteran's right foot was interpreted to reveal mild pes 
planus, minimal plantar spurring of the calcaneus, hallux 
valgus, and moderate osteoarthritis.

At a personal hearing on appeal in December 1995, the veteran 
said he retired from the Civil Service on disability in 1954 
due to problems with his feet.  He said that he has constant 
pain in his feet and wears special shoes.  He further said 
that he takes no medication for the pain, can only walk about 
three blocks before stopping and will ride a bicycle in order 
to go any reasonable distance.  The veteran described recent 
treatment provided to him for his service-connected foot 
conditions and the nature of his prior employment.

A copy of a letter received from the United States Civil 
Service Commission in March 1996 shows that the veteran was 
retired on disability under the Civil Service Retirement Act 
in 1963.  The underlying disability(ies) involved were not 
identified.  Additional information received from the veteran 
in June 1996 shows that he was granted leave without pay in 
August 1953 from his employment for a period not to exceed 
one year while receiving treatment in a VA hospital.  He was 
scheduled for a Civil Service retirement examination in 
February 1954 with the notation that his feet were in bad 
condition and a sitting job was recommended.

A copy of a June 1997 letter from the United States Office of 
Personnel Management informs the veteran that a review of his 
case file and the documentation therein shows that he was 
approved for disability retirement "on the primary basis of 
deformities of the feet, Callosities in both feet."  Included 
with this letter was a report of a February 1954 examination 
of the veteran noting that he has bilateral third degree pes 
planus with an inability to flex toes or stand on his toes as 
well as a deep penetrating scar on the right foot resulting 
from an operation on plantar warts.  He also had ankle joint 
stiffness.  This examination further recorded that the 
veteran had about 50 to 60 percent impaired motion.  The 
examiner remarked that he could not see how the veteran could 
do a good day's work walking around as the feet were in a 
very poor condition.  He recommended that the veteran have a 
sitting job where he could be off his feet.  Annual medical 
examinations provided to the veteran by the United States 
Civil Service Commission between April 1955 and December 1961 
resulted in approvals of a continuation of his total 
disability.

On a VA examination in June 1997, at age 74, the veteran 
complained of bilateral foot pain especially when walking.  
The VA examiner reviewed the veteran's medical history and 
noted his recent surgery.  The veteran reported that VA 
physicians at Durham did not believe they could further help 
his feet with surgery or clinical procedures at this time.  
It was indicated that the veteran, while continuing to be 
plagued with bilateral foot pain, was able to keep working 
through the years delivering groceries.  In the past few 
years he had been working part time as a custodian for a 
church.  He had not lost any time from work, and he reported 
wages of $346 per month.  It was noted that the veteran had 
been provided support in his shoes, wears appropriate shoes, 
and engages in some appropriate self-care with trimming of 
some of his calluses.  The veteran said that he experiences a 
lot of heel pain due to an inability to straighten his toes, 
especially when walking.  On objective examination, the 
veteran was observed to walk with a wide-based short step but 
not apparently antalgic.  His feet were similar in that they 
appeared to be bilaterally flat with convex medial 
longitudinal arches and severe pronation.  He was also noted 
to have abduction and hallux valgus with some degree at least 
of knobbiness or bunion, first MTP bilaterally.  He was only 
mildly tender on squeezing the forefeet and on vigorous 
pressure over the heels and was not tender on the heel cords.  
Both feet were warm with palpable dorsalis pedis pulses.  On 
the right foot, the second toe overlapped the third.  Four 
raised 1/2-centimeter nontender calluses were noted on the 
sole of the right foot and he was unable to extend or flex 
his toes.  On the left foot, the veteran had calluses under 
the great toe, third toe and overlying the fourth MT.  Both 
feet moved stiffly on the ankle and with some discomfort.  
The examiner commented "[o]ver this degree of deformity and 
disability would overall be called in a severe category."  An 
X-ray of the feet was interpreted to reveal degenerative 
changes.  He further remarked that the veteran in truth might 
not be able to hold jobs but that his feet were presently in 
the same condition as they were in the past several years 
when he was able to work.  He further stated that should the 
veteran be unemployable, it would likely be for reasons other 
than his feet condition.

VA outpatient treatment records compiled between August 1997 
and January 1999 show evaluation and treatment provided to 
the veteran for various disorders to include a cataract in 
his left eye, severe spinal stenosis at the cervical region, 
moderate lumbar spine stenosis, hypertension, and feet 
discomfort, which was somewhat relieved in January 1998 by 
the placement of a thinner insole in the right shoe.

Records received from the Social Security Administration in 
May 1999 show that the veteran was determined by that agency 
to have been under a disability since October 1973 due to 
hypertensive cardiovascular disease and marked hyperkeratosis 
of both feet.  They found that because of his foot condition, 
the veteran has to stay off his feet as much as possible and 
is, thus, limited to sedentary jobs for which he had no 
transferable skills.  They concluded that due to the 
veteran's age, education and impairment he could not be 
expected to effect a vocational adjustment to a sedentary job 
and was, thus, in essence entitled to Social Security 
disability benefits.  A report of a September 1973 
examination of the veteran by a private physician included 
with the data received from the Social Security 
Administration shows that the veteran at that time was found 
to suffer from probable hypertensive cardiovascular disease, 
marked hyperkeratosis with multiple calluses and horny 
growths on both feet with loss of arch support, and mild 
anemia and leukopenia.

Analysis

Increased Rating for Bilateral Pes Planus

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, the Board must also 
consider the history of the veteran's injury, as well as the 
current clinical manifestations of its residuals and the 
overall effect that the disability has on the earning 
capacity of the veteran.  See 38 C.F.R. § 4.2.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

As noted, the veteran's foot disabilities are presently rated 
as 50 percent disabling under 38 C.F.R. Part 4, Code 5276, as 
acquired flatfoot (pes planus).  That diagnostic code 
provides a schedular maximum 50 percent rating when the 
condition is bilateral, and pronounced with marked pronation, 
extreme tenderness of the plantar surfaces, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
The Board notes that on the June 1997 VA examination the 
veteran did not have extreme tenderness of the plantar 
surfaces, and that recent outpatient treatment records show a 
special insole provides him with some relief.  Since the 
veteran is already at the schedular maximum for this 
diagnostic code, no higher schedular rating may be assigned 
for the veteran's complaints of pain.  See Johnson v. Brown, 
10 Vet. App. 80, 84-85 (1997) (where maximum rating for loss 
of motion is awarded application of 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca is not required).

The Board may also affirm the RO's conclusion that a claim 
does not meet the criteria for submission of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1).  
See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996).  In the present case there has been 
no assertion or showing that the veteran's service-connected 
disability has necessitated frequent periods of 
hospitalization.  It is maintained that the veteran's 
bilateral foot condition causes marked interference with 
employment; however, the veteran's VA examiner in 1997 
addressed this question and found otherwise.  He noted that 
the veteran's condition had remained unchanged for many years 
and did not preclude work in the recent past, apparently 
alluding to his previous employment delivering groceries and 
his current custodial work.  Thus, while the Board recognizes 
that the veteran does have a significant bilateral foot 
disorder, which is expected to produce significant 
interference with employment, as evidenced by the assigned 50 
percent schedular evaluation, the Board also finds that "an 
exceptional or unusual disability picture" is not presented 
such as to warrant this case being submitted for assignment 
for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1).  The nature of the disability is 
straightforward:  it hurts for the veteran to walk or to 
stand for prolonged periods.  But he has lost no time from 
work.  The impairment is thus accurately reflected in the 50 
percent rating.

Total Rating for Compensation Purposes

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

Under 38 C.F.R. § 4.16(a), a total disability rating for 
compensation purposes may be assigned where the schedular 
rating is less than total if a veteran is unable to secure or 
follow a "substantially gainful occupation" as a result of 
service-connected disability.  See also 38 C.F.R. 
§§ 3.340(b), 4.15.  However, if there is only one service-
connected disability, it must be ratable at 60 percent or 
more, and if there are two or more disabilities at least one 
shall be ratable at 40 percent or more and there must be 
sufficient additional disability to bring the combined total 
to 70 percent or more.  Id.  Nonservice-connected 
disabilities and previous unemployability are to be 
disregarded for rating purposes under this section.  However, 
"marginal employment" such as in a family business or 
sheltered workshop or for income at or below the United 
States Department of Commerce Bureau of the Census poverty 
level, shall not be considered substantially gainful.  Id.

In determining whether the veteran is entitled to a total 
disability rating based on individual unemployability, 
neither the veteran's nonservice-connected disability or his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  

The record indicates that the veteran has a sixth grade 
education and currently works part time as a janitor at his 
church.  His wages of $346 monthly indicate that this is 
"marginal employment" under 38 C.F.R. § 4.16(a), which is 
not considered gainful employment, and thus does not 
disqualify him from the benefit claimed.  The veteran is 
service connected solely for a bilateral foot condition, as 
noted above, which is evaluated at 50 percent disabling under 
Diagnostic Code 5276.  Accordingly, he does not meet the 
requirements of 38 C.F.R. § 4.16(a) for minimum combined 
ratings.  However, if the veteran's service-connected 
disabilities, standing alone, are sufficiently severe to 
prevent him from securing and following a substantially 
gainful occupation, he may still be granted a total 
disability rating on an extraschedular basis.  See 38 C.F.R. 
§ 4.16(b).

The Board notes at the outset that the record contains no 
opinion by a qualified professional that the veteran is 
precluded from all forms of employment by reason of service-
connected disability.  In fact, when examined in February 
1954 in connection with his Civil Service disability 
retirement, employment of a sedentary nature was recommended 
so as to preclude prolonged working on his feet.  Similarly, 
the Social Security Administration found that the veteran's 
service-connected disability precluded prolonged walking but 
was not a bar, in and of itself, to other forms of 
employment.

VA medical examination in June 1997 clearly found that if the 
veteran was unemployable it was not the result of his 
service-connected disability.  Accordingly, the Board finds 
that the evidence is against a finding that the veteran is 
unable to secure and follow a substantially gainful 
occupation as the result of his bilateral foot disabilities.  
The evidence does indicate that the veteran would have 
difficulty in jobs requiring walking or long periods of 
standing; nevertheless he is demonstrably capable to some 
extent of the physical activities necessary for gainful 
employment.  To the extent to which he is limited by his 
service-connected disability such limitations are 
contemplated in and compensated by the 50 percent disability 
rating currently assigned for his condition.  Therefore, the 
Board finds that entitlement to a total disability rating for 
compensation purposes based on individual unemployability 
must be denied.




ORDER

Entitlement to an increased evaluation for pes planus on an 
extraschedular basis is denied.

A total rating for compensation purposes based on individual 
unemployability due to service-connected disability is 
denied.



		
	J. E. DAY
	Member, Board of Veterans' Appeals




 

